DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenwalner et al. (9,887,287) in view of Poelzl (20160104797).
Regarding Claim 1, in Figs. 4A and 4B, Lichtenwalner et al. discloses a semiconductor device, comprising: a semiconductor layer structure 410/420/430  comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 410 having a first conductivity type (n) and a well region 472 having a second conductivity type (p); and a plurality of segmented gate trenches 480 extending in a first direction (z-direction) in the semiconductor layer structure, the segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction (z-direction) with intervening regions (444/460/472) of the semiconductor layer structure therebetween.  Lichtenwalner et al. fails to disclose the newly added longitudinal configuration. However, Poelzl discloses a semiconductor device where in Fig. 2A and paragraph 0044, the required longitudinal configuration is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required longitudinal configuration in Lichentwalner et al. as taught by Poelzl in order to have power compact power semiconductor device with low charge and conduction loss characteristics. 
Regarding Claim 2, in Lichtenwalner, a plurality of shielding patterns 440/444 having the second conductivity type (p) extending in the first direction (z-direction) underneath the respective gate trench segments 480 and in the intervening regions 444/460/472 therebetween.  
Regarding Claim 3, in Lichtenwalner, respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns 440 in the intervening regions 444/460/472 between the respective gate trench segments 480, the respective shielding connection patterns 444 extending in a second direction (y-direction) that is different than the first direction (z-direction).  Furthermore, in Figs. 2A, 2A and 3C and paragraph 0049 of Poelzl discloses limitation gate trench segments that are spaced apart from each other in the first direction
Regarding Claim 4, in Lichtenwalner the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 444/460/472, and further comprising: respective source contacts 490 on the respective shielding connection patterns, wherein the respective shielding connection patterns electrically connect the respective source contacts to the shielding patterns 440.  
Regarding Claim 5, in Lichtenwalner the respective gate trench 480 segments of at least two of the segmented gate trenches are aligned along the second direction, and wherein the respective shielding connection patterns continuously extend in the second direction (Fig. 4A).  
Regarding Claim 6, Lichtenwalner et al. discloses everything except to disclose the the respective gate trench segments of at least two of the segmented gate trenches are offset along the second direction, and wherein the respective shielding connection patterns discontinuously extend in the second direction.  However, Poelzl discloses a silicon carbide high power semiconductor device where in paragraphs 0043 and 0048 the required offset configuration is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required offset configuration in Lichtenwalner et al. as taught by Poelzl in order to have a higher power silicon carbide semiconductor device configured into a designed efficient circuit arrangement. 

Regarding Claim 7, in Lichtenwalner the respective gate trench 480 segments comprise opposing sidewalls that extend in the first direction, the opposing sidewalls defining respective semiconductor channel regions 478 having the first conductivity type (Fig. 4B)
Regarding Claim 8, in Lichtenwalner portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portions of the gate trenches 480).  
Regarding Claim 9, in Lichtenwalner gate trench 480 segments include respective gate electrodes 484 therein, and further comprising: respective gate electrode connectors on the respective gate electrodes and extending in the second direction (y-direction) between the respective shielding connection patterns 444.  
Regarding Claim 10, in Lichtenwalner in Figs. 4A and 4B Lichtenwalner et al. discloses a semiconductor layer structure 444/460/472 comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 410having a first conductivity type (n) and a well region 472 having a second conductivity type (p) ; a plurality of gate trenches 480 extending in a first direction (z-direction) in the semiconductor layer structure, the gate trenches respectively comprising opposing sidewalls and a floor therebetween that extend in the first direction; and a plurality of shielding patterns 440/444 having the second conductivity type (p) extending in the first direction underneath the floor of the gate trenches (element 440), wherein the opposing sidewalls define respective semiconductor channel regions 478 having the first conductivity type (see Fig. 4B).  Lichtenwalner et al. fails to disclose the newly added longitudinal configuration and the limitation wherein the floor is non-planar along the first direction. However, Poelzl discloses a semiconductor device where in Fig. 2A, 3A and 3C and paragraph 0044, the required longitudinal configuration and non-planar configuration are disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required longitudinal and non planar configuration in Lichentwalner et al. as taught by Poelzl in order to have power compact power semiconductor device with low charge and conduction loss characteristics. 
Regarding Claim 11, in Lichtenwalner respective portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portions of gate trenches 480)
Regarding Claim 12, in Lichtenwalner the gate trenches 480 are segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction with intervening regions (444/460/472) of the semiconductor layer structure therebetween, and wherein the shielding patterns 444 extend into the intervening regions (from shielding patterns 440).  
Regarding Claim 13, in Lichtenwalner respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns in the intervening regions 444/460/472 between the respective gate trench 480 segments, the respective shielding connection patterns extending in a second direction (y-direction) that is different than the first direction.  Regarding newly added limitation, gate trench segments that are spaced apart from each other in the first direction, Figs. 4A, 4B, 10A and 10B of Lichtenwalner along with Fig. 2A and paragraph 0044 of Poelzl disclose this. 
Regarding Claim 14, in Lichtenwalner the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 410/420/430, and further comprising: respective source contacts 490 on the respective shielding connection patterns in the upper portion of the semiconductor layer structure, wherein the respective shielding connection patterns 444 electrically connect the respective source contacts 490 to the shielding patterns 440; and a drain contact 492 on a lower portion of the semiconductor layer structure opposite the upper portion.  
Regarding Claim 15, in Lichtenwalner the gate trenches 480 that respectively comprise the opposing sidewalls are immediately adjacent one another.  
Regarding Claim 16, in Lichtenwalner in Figs. 4A and 4B, Lichtenwalner et al. discloses a semiconductor device, comprising: a semiconductor layer structure 410/420/430 comprising a wide band-gap semiconductor material 410 (silicon carbide), the semiconductor layer structure including a drift region 420 having a first conductivity type (n) and a well region 472 having a second conductivity type (p); and a plurality of gate trenches 480 extending in a first direction (z-direction) in the semiconductor layer structure, the gate trenches respectively comprising opposing sidewalls defining respective semiconductor channel regions, wherein a collective conducting area of the respective semiconductor channel regions defined by the opposing sidewalls is greater than half of a total sidewall area of the plurality of gate trenches (this is especially true since the “collective conducting area” and “total sidewall area” are not defined in claim language). Lichtenwalner et al. fails to disclose the specific amended limitations with respect to the claim language, a plurality of gate trenches extending longitudinally in a first direction in the semiconductor layer structure, the gate trenches respectively comprising opposing sidewalls and a floor therebetween that extend in the first direction, wherein the opposing sidewalls define respective semiconductor channel regions, and wherein the floor is non-planar along the first direction, wherein a collective conducting area of the respective semiconductor channel regions defined by the opposing sidewalls is greater than half of a total sidewall area of the opposing sidewalls of the plurality of gate trenches. However, Poelzl et al. discloses a semiconductor device where in Fig. 2A, 3A and 3C and paragraph 0044, the limitations are disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required longitudinal and non planar configuration in Lichentwalner et al. as taught by Poelzl in order to have power compact power semiconductor device with low charge and conduction loss characteristics. 
Regarding Claim 17, in Lichtenwalner a plurality of shielding patterns 440/444 having the second conductivity type extending in the first direction (z-direction) underneath the gate trenches (portions 440), wherein the gate trenches that respectively comprise the opposing sidewalls are immediately adjacent one another.  Regarding the newly added limitation “to electrically contact the well region”, in Fig. 4A and 4B, element 472, Lichtenwalner and Fig. 2A, 3A, 3C of Poelzl disclose this. 
Regarding Claim 18, in Lichtenwalner the gate trenches 480 are segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction with intervening regions 444/460/472 of the semiconductor layer structure 410/420/430 therebetween, and wherein the shielding patterns 440/444 extend into the intervening regions.  
Regarding Claim 19, in Lichtenwalner respective portions of the opposing sidewalls are free of the shielding patterns thereon (for example left sidewall portion of gate trenches 480).  
Regarding Claim 20, in Lichtenwalner respective shielding connection patterns 444 having the second conductivity type (p) on the shielding patterns 440 in the intervening regions 444/460/472 between the respective gate trench 480 segments, the respective shielding connection patterns extending in a second direction (y-direction) that is different than the first direction.  Regarding newly added limitation, gate trench segments that are spaced apart from each other in the first direction, the respective shielding connection patterns electrically connecting the shielding patterns to the well region and extending in a second direction that is different than the first direction, Fig. 4A and 4B, element 472, Lichtenwalner and Fig. 2A, 3A, 3C of Poelzl disclose this. 
Regarding Claim 21, in Lichtenwalner the respective shielding connection patterns 444 are in an upper portion of the semiconductor layer structure 410/420/430, and further comprising: respective source contacts 490on the respective shielding connection patterns in the upper portion of the semiconductor layer structure, wherein the respective shielding connection patterns 444 electrically connect the respective source contacts 490to the shielding patterns 440; and a drain contact 492 on a lower portion of the semiconductor layer structure 410/420/430 opposite the upper portion.  
Regarding Claim 22, in Lichtenwalner in Figs. 4A, 4B and 9A-9F, Lichtenwalner et al. discloses a method of fabricating a semiconductor device, the method comprising:  38Attorney Docket No. 5308-3022providing a semiconductor layer structure 410/420/430 comprising a wide band-gap semiconductor material (silicon carbide), the semiconductor layer structure including a drift region 420 having a first conductivity type 420 and a well region 472 having a second conductivity type (p); and forming a plurality of segmented gate trenches 480 extending in a first direction in the semiconductor layer structure, the segmented gate trenches comprising respective gate trench segments that are spaced apart from each other in the first direction(z-direction) with intervening regions 444/460/472 of the semiconductor layer structure therebetween.  With respect to the newly added limitation of longitudinal configuration, Figs. 2A, 3A and 3C of Poelzl discloses the limitation. 
Regarding Claim 28, in Fig. 4A, 4B, 10A and 10B of Lichtenwalner and Figs. 2A, 3A and 3C along with paragraphs 0043, 0048 and 0049 of Poelzl it is disclosed forming a plurality of shielding patterns having the second conductivity type extending in the first direction underneath the respective gate trench segments and in the intervening regions therebetween.  
Regarding Claim 29, in Fig. 4A, 4B, 10A and 10B of Lichtenwalner and Figs. 2A, 3A and 3C along with paragraphs 0043, 0048 and 0049 of Poelzl it is disclosed forming respective shielding connection patterns having the second conductivity type on the shielding patterns in the intervening regions between the respective gate trench segments that are spaced apart from each other in the first direction, the respective shielding connection patterns extending in a second direction that is is different than the first direction.  
Regarding Claim 30, in Fig. 4A, 4B, 10A and 10B of Lichtenwalner and Figs. 2A, 3A and 3C along with paragraphs 0043, 0048 and 0049 of Poelzl it is disclosed that the respective gate trench segments comprise opposing sidewalls defining respective semiconductor channel regions having the first conductivity type, and wherein the plurality of shielding patterns are formed such that respective portions of the opposing sidewalls are free of the shielding patterns thereon.  
Regarding Claim 31, in Fig. 4A, 4B, 10A and 10B of Lichtenwalner and Figs. 2A, 3A and 3C along with paragraphs 0043, 0048 and 0049 of Poelzl it is disclosed that forming the plurality of shielding patterns and the respective shielding connection patterns comprises: In re: Daniel Jenner Lichtenwalner Application No. 16/863,399 Filed: April 30, 2020 Page 8 of 13 performing a first implantation process to implant a first concentration of dopants of the second conductivity type into the respective gate trench segments and in the intervening regions therebetween to form the plurality of shielding patterns; and performing a second implantation process to implant a second concentration of dopants of the second conductivity type into the intervening regions between the respective gate trench segments at an upper portion of the semiconductor layer structure to form the respective shielding connection patterns.  
Regarding Claim 32, in Fig. 4A, 4B, 10A and 10B of Lichtenwalner and Figs. 2A, 3A and 3C along with paragraphs 0043, 0048 and 0049 of Poelzl it is disclosed that forming respective source contacts on portions of the respective shielding connection patterns between the segmented gate trenches, wherein the respective shielding connection patterns electrically connect the respective source contacts to the shielding patterns.
Examiner is including Meiser et al. (20180277637)(paragraph 0094, Figs. 4A and 10B) as a pertinent prior art that is not relied upon that shows lengthwise/long-axis/longitudinal extension for the gate trench segments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/25/2022